Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent No. JPS58209615A to Uehama, hereinafter UEHAMA.  (UEHAMA was submitted with an Information Disclosure Statement filed by Applicant on January 22, 2021.  Accordingly, a copy of this foreign prior art reference does not accompany this Office action.)
Regarding Claim 1, UEHAMA discloses a press formed product formed from a single steel sheet (The Abstract of UEHAMA discloses door sash components are made from a single steel sheet), the press formed product comprising:
two vertical wall portions (See ‘Vertical Wall Portions’ in the Fig. 4 Detail of UEHAMA below);
a top plate portion (See ‘Top Plate Portion’ in the Fig. 4 Detail below) which connects the two vertical wall portions with each other); and
at least one projecting portion (See ‘First Projecting Portion’ in the Fig. 4 Detail below) which projects from at least one boundary portion of two boundary portions each of which connects the vertical wall portion and the top plate portion with each other, wherein

the projecting portion is present at least at a portion of the press formed product in a longitudinal direction (the Fig. 4 Detail shows the cross-section of the ‘First Projecting Portion’ extends longitudinally along the side of the press formed product), and
an angle formed between the top plate portion and the overlapping portion is larger than 180° (an angle formed between the ‘Top Plate Portion’ and the outer tip of the ‘First Projecting Portion’ of the Fig. 4 Detail below would measure more than 180°).

    PNG
    media_image1.png
    523
    975
    media_image1.png
    Greyscale

Regarding Claim 2
Regarding Claim 3, UEHAMA discloses the press formed product according to claim 1, wherein the angle formed between the top plate portion and the overlapping portion is larger than 180° and 270° or less.  An angle formed between the ‘Top Plate Portion’ and the outer tip of the ‘First Projecting Portion’ of the Fig. 4 Detail above would measure more than 180° and less than 270° as the first projecting portion is between line/plane defined by the top plate portion the orthogonal line/plane pointing downward from the top plate portion which would measure 270 degrees from the top plate portion.
Regarding Claim 5, UEHAMA discloses the press formed product according to claim 1, further comprising two flange portions (See ‘Flange Portion’ in the Fig. 4 Detail above) which extend from edge portions of the two vertical wall portions, respectively.
Claims 1 and 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,838,606 to Furubayashi et al., hereinafter FURUBAYASHI.
Regarding Claim 1, FURUBAYASHI discloses a press formed product formed from a single steel sheet (Col. 1, Line 40), the press formed product comprising:
two vertical wall portions (See ‘First Vertical Wall Portion’ and ‘Second Vertical Wall Portion’ in Fig. 1 Detail of FURUBAYASHI, below);
a top plate portion (See ‘Top Plate Portion’ in the Fig. 1 Detail below) which connects the two vertical wall portions with each other; and
at least one projecting portion (See ‘Projecting Portion’ in the Fig. 1 Detail below) which projects from at least one boundary portion of two boundary portions each of which connects the vertical wall portion and the top plate portion with each other, wherein
in the projecting portion, the steel sheet extending from the vertical wall portion and the steel sheet extending from the top plate portion project from the boundary portion so as to overlap at an overlapping portion (See ‘Overlapping Portion’ in the Fig. 1 Detail below) located at least at a distal end of the projecting portion,
the projecting portion is present at least at a portion of the press formed product in a longitudinal direction (Figs. 5 and 6 show the shapes shown in Fig. 1 extend longitudinally), and


    PNG
    media_image2.png
    236
    610
    media_image2.png
    Greyscale

Regarding Claim 6, FURUBAYASHI discloses the automobile structural member comprising the press formed product according to claim 1, and another member, wherein
said another member (16 in Fig. 1; Col. 3, Line 5) is fixed to the press formed product such that the press formed product and said another member form a closed cross section (15 in Fig. 1; Col. 3, Lines 4-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over UEHAMA, and applied to the rejection of claim 1 above, and further in view of U.S. Patent Application Publication No. 2015/0367392 A1 by Nishimura et al., hereinafter NISHIMURA.
Regarding Claim 4, UEHAMA discloses the press formed product according to claim 1, but is silent concerning the tensile strength of the steel sheet.
NISHIMURA teaches making a press-formed product from steel sheet material, and expressly states the product is made from high-tensile strength steel sheet of 390 MPa or more.  See Abstract of NISHIMURA.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention that press formed products such as the one disclosed in UEHAMA are capable of being made of steel sheet having tensile strength of 340 MPa or more based upon the express teaching of NISHIMURA stating it is possible to make press-formed products from steel sheets having a tensile strength of 390 MPa or more.
Claims 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over UEHAMA as described in the rejection of claim 1 above, and further in view of U.S. Patent Application Publication No. 2004/0000184 by Jung, hereinafter JUNG.
Regarding Claim 7
JUNG teaches a cam-type press system for making auto body panels (¶[0001]) which uses a method comprising:
a first step of forming a preformed product including two first portions to be formed into the two vertical wall portions (One side of material panel 5 being formed according to the method is being shown in JUNG.  A person of ordinary skill would recognize the cam-type press system as taught may be applied to the other side of the material panel as well, so as to provide two vertical wall portions for a press-formed product as disclosed by UEHAMA) and a second portion to be formed into the top plate portion by deforming a blank steel sheet (the progression from Fig. 2 to Fig. 3 in the drawings shows upper pad 7 forms material panel 5 into a vertical wall portion and a top plate portion.  See ‘Vertical Wall Portion’ and ‘Top Plate Portion’ in the Fig. 2 Detail of JUNG below); and
a second step of forming the press formed product by performing press forming on the preformed product (Fig. 3 shows the vertical side wall is formed by cam 15 after the vertical wall is formed; ¶[0021] to ¶[0023]), wherein
the preformed product includes a surplus portion for forming the projecting portion (See ‘Surplus Portion’ in Fig. 2 Detail below), and
in the second step, at least portions of the blank steel sheet constituting the surplus portion are made to overlap with each other, thus forming the overlapping portion (cam 15 pushes in the vertical wall portion to form overlapping portion; See ‘Overlapping Portion’ in Fig. 3 Detail of JUNG below.).

    PNG
    media_image3.png
    246
    352
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    191
    259
    media_image4.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the cam-type press system taught by JUNG to perform the method of Claim 7 in order to make the press-formed product disclosed by UEHAMA.
Regarding Claim 9, the UEHAMA and JUNG combination teaches the method for producing the press formed product according to claim 7, wherein
the second step is performed using a press die which includes a lower die (23 in Fig. 1; ¶[0015]), an upper die (7 in Fig. 1; ¶[0014]), and a slide die (15 in Fig. 1; ¶[0014]) which is movable in a horizontal direction toward the lower die, and
the second step includes: a step (i) where the two first portions are constrained by the lower die and the slide die (Fig. 3 shows lower die 23 and slide die 15 constrain the first two portions which are the vertical wall portions; ¶[0022]); and
a step (ii) where, in a state where the two first portions are constrained, the second portion is pressed by the lower die and the upper die (Fig. 3 shows the second portion is pressed by 23 and 7; ¶[0023]), and the surplus portion is pressed by the upper die and the slide die, thus forming the press formed product (Fig. 3 shows 7, 15 and 23 work together to form the surplus portion).
Regarding Claim 11, the UEHAMA and JUNG combination teaches the method for producing the press formed product according to claim 9, as explained above, wherein
the press formed product includes two flange portions (See ‘Flange Portion’ in the Fig. 3 Detail above.  As previously explained in the rejection of Claim 7, a person of ordinary skill would recognize the cam-type press system taught by JUNG may be applied to the other side of the material panel not expressly shown in JUNG so as to provide a complete press-formed product with two flange portions) which extend from edge portions of the two vertical wall portions, and
.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over UEHAMA in view of JUNG and further in view of NISHIMURA.
Regarding Claim 8, the UEHAMA and JUNG combination teaches the method of Claim 7 as explained above in the rejection of Claim 7.  The UEHAMA and JUNG combination is silent concerning the tensile strength of the steel sheet.
NISHIMURA teaches making a press-formed product from steel sheet material, and expressly teaches making press-formed product from high-tensile strength steel sheet of 590 MPa or more (¶[0045]).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention that press formed products such as the one disclosed in UEHAMA are capable of being made of steel sheet having tensile strength of 590 MPa or more based upon the express teaching of NISHIMURA stating it is possible to make press-formed products from steel sheets having a tensile strength of over 590 MPa.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over UEHAMA in view of JUNG and further in view of U.S. Patent Application Publication No. 2004/0250585 by Bennett et al., hereinafter BENNETT.
Regarding Claim 10, the UEHAMA and JUNG combination teaches the method of Claim 9 as explained in the rejection of Claim 9 above.  JUNG further teaches:
the lower die includes a lower die body(3 in Fig. 3; ¶[0014]), and a pad (19 in Fig. 3; ¶[0015]) which is connected to the lower die body via an extension and contraction mechanism (Fig. 3 shows 19 is connected to 3 via return assembly 30; ¶[0019]), and

a step (iv) where, after the step (iii), the slide die is separated from the lower die (¶[0024]).
However, the UEHAMA and JUNG combination do not teach the press-formed product is moved upward when the upper die and pad are moved upward.
BENNETT teaches an extraction system (¶[0001]) using lift pads (42 in Fig. 1; ¶[0020])recessed in the forming surface (24 in Fig. 2B; ¶[0020]) of the lower die.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the extraction system taught by BENNETT into the lower die of JUNG to aid in separation of the undercut areas adjacent the projecting portions of the press-formed product from the lower die of JUNG to allow the press-formed product to be removed from the die.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658.  The examiner can normally be reached on 7:30 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/P.D.P./Examiner, Art Unit 3725                                                                                                                                                                                                        



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725